HAYNES, J.
In this case suit was brought to foreclose a mortgage upon a loan made by the defendant company, which is an incorporated building and loan association, of the city of Cincinnati. A judgment was taken for the full amount prayed. The case is brought up on error raising questions as to whether certain payments made by way of premiums and fines charged by the company are in the nature of usury; and whether the law of Ohio regulating these companies is unconstitutional. The case of Mykrantz v. Building and Loan Assn., 10 Circ. Dec. 250 (19 R. 51), has been cited by plaintiff in error. We have not time to discuss this case at length, but we have investigated this matter fully and carefully under the decisions of the Supreme Court, and are satisfied that the decisions of the Supreme Court are in favor of the companies. We have heretofore sustained cases in which the building and loan association law has been held constitutional; and now sustain these charges in this case as being reasonable under a constitutional law.
The judgment of the court of common pleas will be affirmed.